FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's Remarks filed 8/8/2022 have been fully considered but they are not persuasive. The Remarks states that Taki does not teach or suggest that a new state of the storage controller is identified as being a disabled state based on “an anomalous behavior” of the storage controller, as recited in the amended claims.  However, the Examiner respectfully disagrees.  Taki discloses multi-path driver 151a waiting for a reply from storage controller 120a, and when “not received within a predetermined length of time from the transmission of the access request, the multi-path driver 151a may judge that a failure has occurred in the storage controller 120a” (para. 157).  Taki further discloses detecting a state of a storage controller has changed to an abnormal state, and rewriting the “state of storage controller” field (para. 405).  In other words, Taki discloses “identify a new state for the first secondary storage computing device based at least in part on the current job and an anomalous behavior of the first secondary storage computing device,” as recited in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 12-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2014/0189277 to Taki et al. (hereinafter “Taki”).

Taki discloses:
1. A networked information management system comprising:
a first secondary storage computing device (para. 109 and Fig. 2, storage controller 120a); and
one or more computing devices in communication with the secondary storage computing device (paras. 111-112 and Fig. 2, server 150a, multi-path driver 151a), wherein the one or more computing devices are configured with computer-executable instructions that, when executed, cause the one or more computing devices to:
determine that the first secondary storage computing device has computing resources allocated to a current job (paras. 118, 154-156);
identify a new state for the first secondary storage computing device based at least in part on the current job and an anomalous behavior of the first secondary storage computing device, wherein the new state is a disabled state (paras. 157, 405);
determine that at least one alternate secondary storage computing device associated with the first secondary storage computing device is healthy (paras. 132, 142-143, 418-423); and
disable the first secondary storage computing device (paras. 405, 422, 423).

2. The networked information management system of Claim 1, wherein the computer-executable instructions, when executed, further cause the one or more computing devices to obtain a list of secondary storage computing devices to be enabled (para. 413 and Fig. 14).

3. The networked information management system of Claim 2, wherein the computer-executable instructions, when executed, further cause the one or more computing devices to:
identify a second new state for a second secondary storage computing device present on the list (para. 422);
remove the second secondary storage computing device from the list in response to the identification of the new state (para. 423); and
set the second secondary storage computing device to the second new state (para. 422).

8. The networked information management system of Claim 1, wherein the computer-executable instructions, when executed, further cause the one or more computing devices to route future jobs to the at least one alternate secondary storage computing device instead of to the first secondary storage computing device (paras. 132, 422).

Claims 12, 13, 14, and 19 are a computer-implemented method identical to the steps performed by the networked information management system of claims 1, 2, 3, and 8, and are rejected under the same rationale.

Allowable Subject Matter
Claims 4-7, 9-11, 15-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113